Title: To James Madison from Edmund Randolph, 8 August 1811
From: Randolph, Edmund
To: Madison, James


Charlestown, Jefferson county VirginiaAugust 8. 1811.
Having removed hither to pass the fall and winter under the roof of my daughter Taylor, I did not receive your late letter until yesterday.
If the analogy between the case at Philadelphia, and the more recent one at Washington, be strong enough to merit the application of it, with the following clue, a second search at the Treasury may perhaps succeed. Giles’s resolutions had been defeated, before Colo. H. suggested thro’ one of his indirect conduits to the ear of the President, that during his tour in the south, he had sanctioned by two letters the measure, which was so severely criminated. He mentioned the circumstance to me, with surprize and passion, declaring in the most excluding terms, that he never did write or cause to be written, letters to that purport. Some days afterwards, Colo. H. put them into the President’s hands, and by him they were communicated to me with an instruction to write to Colo. H. avowing them. This I did, and it would seem impossible that upon a subject, on which his sensibility was so much kindled, that a document of justification should have been laid aside, as a private paper. These facts are most distinctly recollected.
On my journey through Staunton, where various people were assembled at the court of chancery, the topic, to which the above relates seemed to be given up on all sides, after the review in the National Intelligencer had explained it: and I suspect, that the only remaining difficulties in the public mind are the article concerning Serrurier’s information, and the abandonment of the Condition, which Armstrong was charged to annex to the enforcing of the nonimportation, or nonintercourse law against Great Britain. These things are not perfectly understood. Adieu my ancient friend, from whom neither time nor circumstances shall sever me.
